*718ORDER
PER CURIAM.
Defendant, Thomas Cunningham, appeals from the trial court’s judgment entered on the jury’s convictions of one count of burglary in the first degree, Section 569.160, one count of assault in the first degree, Section 565.050, one count of armed criminal action, Section 571.105, one count of attempted forcible rape, Section 566.030, one count of forcible sodomy, Section 560.060, one count of attempted forcible sodomy, Section 566.060, one count of robbery in the second degree, Section 569.030, and two counts of assault in the third degree, Section 565.070.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Defendant contends on appeal that the state failed to produce sufficient evidence to support the jury’s verdict as to the attempted forcible rape, the forcible sodomy, the robbery in the second degree and the attempted forcible sodomy counts. We have reviewed the record and find that the state did produce sufficient evidence so that a reasonable juror could have found defendant guilty beyond a reasonable doubt as to these counts.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).